Citation Nr: 1804267	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left ankle calcaneal spurs.  

2.  Entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected right elbow disability.  

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.  

4.  Entitlement to service connection for degenerative joint disease and generalized arthralgia (claimed as bone condition).  

5.  Entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to a service-connected right elbow disability.  

6.  Entitlement to service connection for left hand carpal tunnel syndrome, to include as secondary to a service-connected right elbow disability.  

7.  Entitlement to service connection for arthritic changes of the right knee, to include as secondary to a service-connected right elbow disability (right knee disability).  

8.  Entitlement to service connection for left knee medial meniscus tear and lateral meniscus tear chondromalacia, to include as secondary to a service-connected right elbow disability (left knee disability).  

9.  Entitlement to service connection for right hip arthritic changes.  

10.  Entitlement to service connection for left hip arthritic changes.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from May 1967 to December 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, denying all claims currently on appeal.  

The appeal was previously remanded by the Board in June 2015 and February 2017, for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  


FINDINGS OF FACT

1.  The Veteran does not have a current left ankle condition that manifested during, or as a result of, active military service.  

2.  The Veteran does not have a current right shoulder condition that manifested during, or as a result of, active military service, nor does he have a current right shoulder condition that was caused by, or aggravated by, a service-connected right elbow disability.  

3.  The Veteran does not have a current lumbar spine condition that manifested during, or as a result of, active military service.  

4.  The Veteran does not have a current bone condition that manifested during, or as a result of, active military service.  

5.  The Veteran does not have a current right hand carpal tunnel syndrome condition that manifested during, or as a result of, active military service, nor does he have a current right hand carpal tunnel syndrome condition that was caused by, or aggravated by, a service-connected right elbow disability.  

6.  The Veteran does not have a current left hand carpal tunnel syndrome condition that manifested during, or as a result of, active military service, nor does he have a current left hand carpal tunnel syndrome condition that was caused by, or aggravated by, a service-connected right elbow disability.  

7.  The Veteran does not have a current right knee condition that manifested during, or as a result of, active military service, nor does he have a current right knee condition that was caused by, or aggravated by, a service-connected right elbow disability.  
8.  The Veteran does not have a current left knee condition that manifested during, or as a result of, active military service, nor does he have a current left knee condition that was caused by, or aggravated by, a service-connected right elbow disability.  

9.  The Veteran does not have a current right hip condition that manifested during, or as a result of, active military service.  

10.  The Veteran does not have a current left hip condition that manifested during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2. The criteria for establishing entitlement to service connection for a right shoulder condition, to include as secondary to a service-connected right elbow disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  

3.  The criteria for service connection for a lumbar spine condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

4.  The criteria for service connection for a bone condition have not been met.  
38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

5.  The criteria for establishing entitlement to service connection for a right carpal tunnel syndrome condition, to include as secondary to a service-connected right elbow disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  

6.  The criteria for establishing entitlement to service connection for a left carpal tunnel syndrome condition, to include as secondary to a service-connected right elbow disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  

7.  The criteria for establishing entitlement to service connection for a right knee condition, to include as secondary to a service-connected right elbow disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  

8.  The criteria for establishing entitlement to service connection for a left knee condition, to include as secondary to a service-connected right elbow disability, have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306(b), 3.307, 3.309, 3.310 (2017).  

9.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

10.  The criteria for service connection for a left hip condition have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  







	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA sent VCAA letters to the Veteran, he was afforded multiple VA examinations, and his in-service and post-service medical records were obtained.  

The Board notes that the record reflects that some of the Veteran's service treatment records are unavailable.  The AOJ prepared a memorandum in December 2010, documenting a formal finding on the unavailability of complete service treatment records.  The Veteran was notified of such in a March 2017 letter, and was also invited to provide any additional evidence to support his claims on appeal.  The Board notes that the record does not reflect that the Veteran has submitted any additional evidence in response to the March 2017 letter.  The Veteran has not identified any additional outstanding evidence which could be obtained to substantiate his claims, and the Board is unaware of any such evidence.  Therefore, the Board finds that the duties to notify and assist have been met.  

Lastly, the record reflects substantial compliance with the Board's February 2017 remand directives.  See Stegall, 11 Vet. App. 268, 271 (1998).  These directives were adequately followed; thus, the Board finds substantial compliance has been shown.  

II.  Service Connection  

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010); see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).  A showing of chronicity requires a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

When a disease listed at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was shown in service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); Walker v. Shinseki, 708 F.3d 1331, 1336, 1339 (Fed. Cir. 2013) (explaining that "shown as such in service" means "clearly diagnosed beyond legitimate question").  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1338-39.  "Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C. § 5107(a).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  
38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for a left ankle disability, a right shoulder condition, a lumbar spine disability, a generalized bone condition, bilateral carpal tunnel syndrome, bilateral knee disabilities, and bilateral hip conditions.  The Veteran's claims for the right shoulder, bilateral carpal tunnel syndrome, and bilateral knee disabilities include as secondary to a service-connected right elbow disability.  Having reviewed all of the relevant evidence of record, the Board concludes that service connection is not warranted for any of these disabilities.  
As noted above, the Veteran's service treatment records appear to be incomplete.  The only service treatment records of record appear to be the February 1967 entrance examination report and the accompanying Report of Medical History form.  The Veteran indicated that he was in good health.  It does not appear that the separation examination report is included in the record.  The Board notes that the April 1980 decision rating granting service connection for a right elbow disability notes that the Veteran's service treatment records, which were apparently associated with the Veteran's claims file at that time, indicated that in April 1975 and between April 1975 and May 1979, he was seen for right elbow pain and numbness in the forearm and fingers.  A history of traumatic injury to the right arm was given, and the impression was of tendinitis.  

Post-service treatment records fail to reflect that the Veteran suffered any of the disabilities on appeal, or chronic symptomatology, within one year of his separation from active duty.  

Private treatment records received by VA in June 2005 show various musculoskeletal diagnoses.  In December 2001, X-rays were taken of the Veteran's hips, lumbar spine, and knees.  The X-ray findings revealed mild joint space narrowing and subchondral sclerosis at both hip joints.  Early arthritic changes were noted at both hip joints.  With the spine, degenerative disc disease was suggested at T11-T12, and lumbar spondylosis was present.  Turning to the knees, the examiner noted early arthritic changes at both the medial femorotibial joint compartments.  X-ray findings of the lumbar spine in January 2002 revealed mild stenosis of the spine.  X-ray findings of the knees in February 2002 revealed mild joint space narrowing and marginal spur formation at both medial femorotibial and patellofemoral joints compatible with mild arthritic changes.  In May 2005, X-rays of the left ankle showed evidence of orthopedic screw at distal fibula, and small dorsal and plantar calcaneal spurs.  

An August 2008 private treatment record shows diagnoses of bilateral carpal tunnel syndrome and degenerative disease of the lumbar spine.  The record also notes bilateral knee arthroscopy and right shoulder "severe osteo arthritis."  An additional private treatment record indicates that the Veteran underwent surgery for right carpal tunnel syndrome in May 1997 and for left carpal tunnel syndrome in December 1997.  

The Veteran was afforded several VA examinations in November 2015 to evaluate all of the claimed disabilities currently on appeal.  The Veteran reported that he had lower back pain from an unrecalled date.  He further reported that he had worked for 27 years at a pharmaceutical company in physical duties.  He retired due to a "bones" condition in 2003.  The examiner noted that the Veteran was diagnosed with degenerative disc disease of the lumbar spine in 2002.  The examiner opined that it was less likely than not that the Veteran's spine condition was related to his military service, as the Veteran did not recall any treatment for his back while in service.  Further, the examiner noted that the Veteran's occupational history showed that he worked at maintenance in the pharmaceutical industry for 27 years.  In addition, the onset of the Veteran's lumbar problems was in 2002 - 21 years after service.  Thus, the examiner concluded that the Veteran's lumbar spine condition was more likely related to the natural aging process as well as his occupation in maintenance.  

On VA examination in November 2015, the Veteran also reported constant right shoulder pain, and noted that the pain would get worse when doing overhead activities.  The examiner noted that the Veteran had a history of hemorrhagic CVA (cerebrovascular accident) with residual right hemiparesis since 2014.  In addition, the Veteran complained of right hand grip muscle weakness and pain.  He denied bilateral hand numbness or tingling pain sensation.  The examiner opined that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's medical records indicate that he underwent surgery for right carpal tunnel syndrome and left carpal tunnel syndrome in May 1997 and December 1997, respectively.  The examiner also noted that service treatment records were silent for the claimed condition, and further noted that there was no evidence on service or private medical records that he received treatment for bilateral carpal tunnel syndrome within five years of separation.  Furthermore, the Veteran worked in a maintenance position for approximately 25-27 years, which required repetitive movement with his wrist and hand, promoting development of carpal tunnel syndrome.  

In addition, the November 2015 examiner opined that the Veteran's right shoulder condition was less likely than not related to service.  The examiner noted that there was no evidence in service or private medical records that the Veteran received treatment for a right shoulder disability within five years of separation from service.  Further, the examiner noted that the Veteran had a history of hemorrhagic CVA with residual right hemiparesis since 2014.  The examiner indicated that right shoulder adhesive capsulitis is a residual condition from nonservice-connected condition of hemorrhagic CVA with residual right hemiparesis.  

On VA examination in November 2015, the Veteran's bilateral knee disability was also evaluated.  The Veteran reported that he had suffered bilateral knee pain since approximately 20 years ago.  He indicated that he did not recall any specific injury to the knees.  The Veteran again noted that he worked for 27 years in the pharmaceutical industry and that his job entailed maintenance of pharmaceutical machinery and systems. He recalled having had treatment for his knees during his working years in the pharmaceutical industry.  The examiner noted that the Veteran's medical records after his military service are silent for any knee ailment until 2002, which is more than 20 years after separation.  Thus, the examiner opined that the Veteran's bilateral knee condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  Further, the examiner concluded that the Veteran's bilateral knee condition was less likely as not aggravated by his service-connected right elbow condition since his right elbow condition is related to trauma and the knees are in a different anatomic region; thus, the bilateral knee condition and the right shoulder disability are less likely as not pathophysiologically related to one another.  

In November 2015, the Veteran also reported severe pain at both hip joints.  The examiner opined that the Veteran's bilateral hip condition was less likely than not related to service.  She noted that service treatment records were silent for any bilateral hip condition, and that the Veteran's condition was due to normal progression of the aging process.  

Finally, the Veteran also reported trauma of the left ankle on VA examination in November 2015.  The Veteran again indicated that he worked in a maintenance position for a pharmaceutical company.  He stated that he had difficulty with ambulation of the left ankle due to recent history of CVA with residual right side hemiparesis.  The examiner provided a diagnosis of residuals of left ankle fracture.  The examiner opined that the Veteran's left ankle condition was less likely than not related to his military service.  The examiner noted that the available service treatment records were silent for a left ankle condition.  Further, the examiner indicated that the left ankle condition was secondary to trauma, and that there was no evidence of a surgical report or medical note that confirmed the Veteran's lay statement of a left ankle condition during service.  The examiner further stated that as the left ankle condition is secondary to trauma that required surgical management, such an event would have been well-documented in medical progress notes due to the nature of the condition.  No such medical evidence is found in the Veteran's record.  Thus, the examiner concluded that he was unable to provide an opinion in favor of a nexus between the Veteran's lay statement of a left ankle injury and his military service.  

In March 2017, a VA medical addendum opinion was provided for the Veteran's bilateral hip condition.  The examiner noted that the available records in the Veteran's file were reviewed.  The examiner indicated that the Veteran's service treatment records were silent toward any trauma, diagnosis, or evaluation regarding any hip condition.  The examiner further noted that the Veteran's hip condition was diagnosed in 2015, several years after service.  The examiner concluded that the Veteran's bilateral hip condition was clearly a normal progression of the aging process, and thus, it was less likely as not related to military service.  She also indicated that degenerative arthritis is a long-term condition that is part of the normal progression of the aging process.  

A subsequent VA medical addendum opinion was provided in August 2017 for the Veteran's bilateral carpal tunnel syndrome.  The examiner also noted that the available records in the Veteran's file were reviewed.  Consistent with his November 2015 opinion, the examiner opined that the Veteran's carpal tunnel syndrome was less likely than not caused by or a result from service, to include as secondary to the service-connected right elbow disability.  The examiner indicated that right elbow pain and numbness in the forearm and fingers are not symptoms or complaints related to bilateral carpal tunnel syndrome.  Symptoms and complaints secondary to carpal tunnel syndrome only include the hands and fingers, not the forearm.  Furthermore, the examiner noted that there is significant evidence in the medical records that the Veteran was diagnosed and treated for bilateral carpal tunnel syndrome in 1997 - more than 15 years after service.  In addition, as mentioned in the November 2015 VA examination report, the Veteran worked in maintenance at a pharmaceutical company until 2006, which required repetitive movement with his wrist and hand, promoting the development of carpal tunnel syndrome.  The examiner also noted the April 1980 rating decision, which indicated that in April 1975 and from April to May 1979, the Veteran was seen for right elbow pain, numbness of the forearm and fingers.  At the time, the Veteran provided a history of traumatic injury to the right arm with the impression of tendinitis, not carpal tunnel syndrome.  The VA examiner indicated that tendinitis and carpal tunnel syndrome are two different pathologies which are not related to each other.  Thus, after reviewing all of the available evidence, including the April 1980 rating decision, the examiner concluded that there was no objective evidence to suggest a direct nexus of causality between military service injuries to the Veteran's present carpal tunnel syndrome.  

The Board recognizes that the VA examiners of record noted that the Veteran's available service treatment records were reviewed.  As previously noted, some of the Veteran's service treatment records are unavailable.  Therefore, the Board finds that as indicated, the VA examiners reviewed the available service treatment records, relied on review of post-service records and relied on examination of the Veteran and his lay assertions; as such, the examiners did not rely solely on the absence of evidence of in-service treatment or injury in their opinions.  The Board also notes that VA has made efforts to procure the missing service treatment records, and also notified the Veteran of such in a March 2017 letter.  In the March 2017 letter, the Veteran was invited to provide any additional evidence to support his claims on appeal.  To date, the record does not reflect that the Veteran has submitted any additional evidence in response to the March 2017 letter.  Thus, the Board finds that the foregoing evidence is adequate for rating purposes.  

Based on the foregoing, the Board finds that none of the claimed disabilities on appeal were manifested during, or the result of active military service, or were caused by, or aggravated by, a service-connected disability.  

The available service treatment records do not reflect that any of the claimed disabilities manifested during, or as a result of, active military service, or, that treatment was sought for an injury or disease associated with any claimed disability.  Rather, post-service evidence, and lay assertions, demonstrate that the claimed disabilities manifested a number of years after separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  In this case, the absence of any medical evidence of treatment for any of the claimed disabilities for several years following separation from service tends to establish that the claimed disorders were not a result of his military service.  Finally, the VA examiners have opined that it is less likely than not that the claimed disabilities manifested during, or as a result of, active military service and that it is less likely as not that any of the claimed disabilities were caused by, or aggravated by, a service-connected disability of the right elbow.  As such, there is no basis for establishing service connection for any of the disabilities on appeal.  

While the Veteran believes that his current disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to these conditions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of each of his claimed disabilities is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of any of his claimed disabilities is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disabilities is not competent medical evidence.  The Board finds the opinion of the medical physicians of record to be significantly more probative than the Veteran's lay assertions.  

For the foregoing reasons, the preponderance of the evidence is against all of the claims currently on appeal.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claims of entitlement to service connection for all disabilities must be denied.  See 38. U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

The claim of entitlement to service connection for left ankle calcaneal spurs is denied.  

The claim of entitlement to service connection for right shoulder condition, to include as secondary to the service-connected right elbow disability, is denied.  

The claim of entitlement to service connection for degenerative disc disease of the lumbar spine is denied.  

The claim of entitlement to service connection for degenerative joint disease and generalized arthralgia (claimed as bone condition) is denied.  

The claim of entitlement to service connection for right hand carpal tunnel syndrome, to include as secondary to the service-connected right elbow disability, is denied.  

The claim of entitlement to service connection for left hand carpal tunnel syndrome, to include as secondary to the service-connected right elbow disability, is denied.  

The claim of entitlement to service connection for arthritic changes of the right knee, to include as secondary to the service-connected right elbow disability (right knee disability), is denied.  

The claim of entitlement to service connection for left knee medial meniscus tear and lateral meniscus tear chondromalacia, to include as secondary to the service-connected right elbow disability (left knee disability), is denied.  

The claim of entitlement to service connection for right hip arthritic changes is denied.  

The claim of entitlement to service connection for left hip arthritic changes is denied.  




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


